OPINION — AG — ** CONTRACT — TEACHER — ENSUING YEAR ** (1) THE PRIMARY RULE OF A STATUTORY CONSTRUCTION THAT REPEALS BY IMPLICATION ARE NOT FAVORED (BROWN V. MILLER,215 P. 748) AND SINCE IT DOES NOT APPEAR THAT THE PROVISIONS OF 70 Ohio St. 8-6 [70-8-6] ARE IN IRRECONCILABLE CONFLICT WITH THE CONSTITUTIONAL AMENDMENT (ARTICLE X, SECTION 26) AND CITALIZING ACT (70 Ohio St. 6-1 [70-6-1](E)) REFERRED TO BY YOU (SMITH V. BOARD OF EDUCATION, 126 P.2d 241), THE AG IS OF THE OPINION THE THE PROVISIONS OF 70 Ohio St. 8-6 [70-8-6] WERE NOT REPEALED BY IMPLICATION OF SAID CONSTITUTIONAL AMENDMENT. (2) SCHOOL DISTRICT NO. 51 IS LIABLE TO THE TEACHER UNDER THE CONTRACT OF EMPLOYMENT. (3) THE `RESTRICTION UPON QUALIFICATION TO VOTE' SET FORTH IN 70 Ohio St. 8-6 [70-8-6] IS NOT SO CLEARLY UNCONSTITUTIONAL AS TO WARRANT THIS OFFICE HOLD SAME INVALID. (QUALIFICATION TO VOTE, ELECTORS HAVING CHILDREN ELIGIBLE TO ATTEND SCHOOL) CITE: 70 Ohio St. 6-1 [70-6-1], 70 Ohio St. 8-6 [70-8-6] (FRED HANSEN)